PD-0172-15
                       PD-0172-15                                   COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                 Transmitted 2/12/2015 11:05:05 AM
                                                                    Accepted 2/12/2015 1:52:41 PM
                         TO THE COURT OF CRIMINAL APPEALS                             ABEL ACOSTA
                                                                                              CLERK

                                  No. 01-13-00373-CR

NORMA CLARK
                                        Appeal from Cause Number 1295757
                                        From the 228th District Court
                                        Harris County
vs.

THE STATE OF TEXAS


                 APPELLANT’S MOTION TO EXTEND TIME TO FILE PDR

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

COMES NOW, NORMA CLARK, and files this Motion to Extend Time to File PDR, and
in support thereof, would respectfully show the Court the following:

                                          I.
The First Court of Appeals affirmed the trial court’s judgment in an opinion dated
January 13, 2015. Clark v. State, 01-13-00373-CR, 2015 WL 162257 (Tex. App.—
Houston [1st Dist.] Jan. 13, 2015, no. pet. h.). No other motions for extension have
been filed.
                                          II.
Appellant requests this extension due to the fact that counsel for Appellant has been
engaged in work in the Harris County Public Defender’s Office on many cases,
including the following:

       In re K.C., 2012-04759J
       Curtis Fournier, WR-82,102-01
       Christopher Dowden, WR-82,103-01
                                                            February 12, 2015
       Rodney Robins, 01-14-00582-CR
       Craig Beal, 01-12-00896-CR
       Abner Washington, 01-14-00885-CR
    Forest Penton, 14-14-00406-CR
    Felix Irizarry, 14-14-00827-CR
    Dozens of writs of habeas corpus regarding the online solicitation of a minor
      act being declared unconstitutional
    Counsel has been researching and writing for several trial cases assigned to the
      Public Defender’s Office Trial Division.

                                         III.
Appellee’s attorney requests an extension of 30 days, which is necessary so that the
brief can be thoroughly written and timely filed. This motion is not made for the
purpose of delay.

                                      PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Honorable Court
grants this requested extension of time to file the PDR in the above cause and extend
the time for filing to March 14, 2015.

                                                     Respectfully submitted,

                                                     ALEXANDER BUNIN
                                                     Chief Public Defender
                                                     Harris County, Texas

                                                     /s/ Sarah V. Wood
                                                     SARAH V. WOOD
                                                     Assistant Public Defender
                                                     Harris County, Texas
                                                     Texas Bar Number 24048898
                                                     1201 Franklin, 13th Floor
                                                     Houston Texas 77002
                                                     713.368.0016 (phone)
                                                     713.368.9278 (fax)
                                                     Sarah.Wood@pdo.hctx.net
                             CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and
foregoing Appellant’s Motion to Extend Time to File PDR has been served via the
efile service on the Harris County District Attorney’s Office.


                                       /s/ Sarah V. Wood

                                       Sarah V. Wood